Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Michael A. McNeil appeals the district court’s order affirming the bankruptcy court’s orders overruling his objections to proofs of claim in his bankruptcy proceeding. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss for the reasons stated by the district court. McNeil v. Markuski, 499 B.R. 484 (D.Md.2013). We deny McNeil’s motion to strike Appellee’s informal brief and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.